MacLean, J.
In view of the testimony of the plaintiff in this action to recover for services, claimed to have been rendered, upon request, to the defendant, and as the procuring cause of a leasing by the defendant to one Dempsey of certain premises, it is quite immaterial whether he did or did not effect the leasing, because, on his own showing, he was at one nonce trying to play inconsistent roles, secretly to serve with fairness two employers whose respective interests were irreconcilable, the one’s to hire on the lowest possible terms, and the other’s to lease * for the best obtainable price; for he testified that he was looking for commissions from both parties; that he was trying to serve both, trying to get the most he could for the lessor and to- get the lessor down as he could for the lessee, and that he never told the defendant that he was representing the lessee.
The judgment should be affirmed, with costs.
Bischoee, J., concurs; Gildersleeve, J., concurs in result.
Judgment affirmed, with costs.